                                                                                                                               Rev. November 10, 2015 
                          Case 1:17-cr-02955-WJ Document  102 Filed 12/17/18 Page 1 of 2
                                  UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                     SENTENCING MINUTE SHEET
 CR No: 17-2955 WJ                                        USA vs.: Real
    Date: December 17, 2018                        Name of Deft: Robert Real
                Before the Honorable: Chief District Judge William P. Johnson
       Time In/Out: 9:41am – 9:57                                    Total Time in Court (for JS10): 16 minutes
               Clerk: R. Garcia                                                        Court Reporter: M. Loughran
             AUSA: Paul Mysliwiec                                             Defendant’s Counsel: Jason Bowles
     Sentencing in: Albuquerque, NM                                                         Interpreter:            N/A
 Probation Officer:           George Rodriguez                                    Interpreter Sworn?             Yes                   No
     Convicted on:            X    Plea              Verdict         As to:           Information                      X Indictment
               If Plea:       X    Accepted          Not Accepted     Adjudged/Found Guilty on Counts:

    If Plea Agreement:        X    Accepted          Not Accepted     No Plea Agreement             Comments:
                                                 Rev
Date of Plea/Verdict:             6/7/2018       PSR:    X Not Disputed         Disputed            X    Courts adopts Revised PSR Findings

Evidentiary Hrg:          X     Not Needed         Needed        Exceptions to PSR:
                                                                24 months, 24 months for Counts 1-3 and 6-7 to run
                                                                concurrent, 12 months as to Counts 4 and 8 to run
      SENTENCE IMPOSED                 Imprisonment (BOP): concurrent for a total of 24 months
                    3 years, 3 years as to Counts 1-3 and 6-7 to run
                    concurrent, 1 year as to Counts 4 and 8 to run
                    concurrent for a total term of 3 years (The Defendant
                    may be considered for early release from supervised
Supervised Release: release).                                                  Probation:
REC              500-Hour Drug Program                 BOP Sex Offender Program        Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                   ICE not applicable

                                               SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                    Home confinement for          months        days
       Comply with ICE laws and regulation                                        Community service for         months      days
X      Participate in random subst abuse testing                                  Reside halfway house          months      days
       Participate in/successfully complete mental health program                 Register as sex offender
X      Refrain from use/possession of alcohol/intoxicants                         Participate in sex offender treatment program
X      Submit to search of person/property                                        Possess no sexual material
       No contact with victim(s) and/or co-defendant(s)                           No computer with access to online services
       No entering or loitering near victim’s residence                           No contact with children under 18 years
       Provide financial information                                              No volunteering where children supervised
       Grant limited waiver of confidentiality                                    Restricted from occupation with access to children
X      Refrain from use and possession of synthetic cannabinoids, etc.            No loitering within 100 feet of school yards
       No possession of a firearm, ammunition, destructive device or any          Participate in an educational or vocational program approved by
       other dangerous weapon                                                     the Probation Officer

       OTHER:

Fine:      $ 10,000.00                                                                  Restitution: $ 0.00
             550.00, $100, as to Counts 1-3, and 6-7, and
SPA:       $ $25 as to Counts 4, 8, for a total of $550                       Payment Schedule:          Due Immediately             Waived
                    1.        Deft must participate in an outpatient substance abuse treatment program and follow the rules and regulations
                              of that program
                    2.        Deft shall waive your right of confidentiality and allow the substance abuse treatment provider to release
                              substance abuse treatment records to the probation officer and sign all necessary releases to enable the
                              probation officer to monitor your progress
 OTHER:             3.        Deft must participate in a mental health treatment program and follow the rules and regulations of that program
                                                                                                                  Rev. November 10, 2015 
                     Case 1:17-cr-02955-WJ Document  102 Filed 12/17/18 Page 2 of 2
                4. Deft shall waive your right of confidentiality and allow the mental health treatment provider to release
                   treatment records to the probation officer and sign all necessary releases to enable the probation officer to
                   monitor your progress
                5. Deft must take all mental health medications that are prescribed by your treating physician
                6. Deft must complete 50 hours of community service during the defendant term of supervised release
    Advised of Right to Appeal         X     Waived Appeal Rights per Plea Agreement

    Held in Custody                     X    Voluntary Surrender
    Recommended place(s) of incarceration:
X   FPC Yankton facility

    Dismissed Counts:
                            The Court notes it sustained the Defendant’s objections from the prior hearing and established
                            the correctly calculated guideline range as OL 15, CHC I, range of 18 to 24 months; inquires of
                            the Government’s re its position on sentencing.
                            The Government requests a high end of the guideline range sentence and $100.000.00 fine.
                            Mr. Bowles argues for downward variance and, if a fine is imposed, that it be no more than
                            $15,000.
                            Defendant addresses the Court.
                            The Court formally accepts the plea agreement in this case.
                            PO notes the Defendant has been fully compliant, therefore, the Court will grant voluntary
OTHER COMMENTS:             surrender.
 
